Citation Nr: 1509810	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for coronary artery disease, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  

4. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

5. Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.

6. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A January 2015 letter from the Veteran's representative indicates that the Veteran filed a claim for an increase rating for hearing loss in May 2014.  The issue of entitlement to a compensable rating for service connected bilateral hearing loss has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for diabetes mellitus, coronary artery disease, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. An August 2006 rating decision denied the Veteran's claim of service connection for diabetes mellitus, type II.  The Veteran did not file a notice of disagreement.

2. Evidence received since the August 2006 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for diabetes mellitus, type II.

3. A February 2004 rating decision denied the Veteran's claims of service connection for coronary artery disease and service connection for hypertension.

4. Evidence received since the February 2004 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for coronary artery disease and service connection for hypertension.  


CONCLUSIONS OF LAW

1. The August 2006 rating decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the August 2006 rating decision in connection with Veteran's claim of entitlement to service connection for diabetes mellitus, type II, loss is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The February 2004 rating decision that denied the Veteran's claim of entitlement to service connection for coronary artery disease is final.  38 U.S.C.A. § 7105 (West 2014).

4. Evidence received since the February 2004 rating decision in connection with Veteran's claim of entitlement to service connection for coronary artery disease is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The February 2004 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014).

6. Evidence received since the February 2004 rating decision in connection with Veteran's claim of entitlement to service connection for hypertension is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran claims entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure; service connection for coronary artery disease, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II; and service connection for hypertension, to include as secondary to diabetes mellitus, type II.  Prior to the denials that gave rise to this appeal, the most recent denial of the Veteran's claim for service connection for diabetes mellitus was by an August 2006 rating decision and for the Veteran's claims of service connection for coronary artery disease and service connection for hypertension was by a February 2004 rating decision.  The Veteran did not file a notice of disagreement in regards to either rating decision.  Therefore, the February 2004 and August 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 2004 and August 2006 rating decisions includes VA treatment records, private treatment records, articles about Agent Orange, articles about toxic waste, information about the U.S.S. Samuel Gompers, and statements by the Veteran.  Significantly, the Veteran has submitted news articles that discuss New Zealand Transportation Minister Harry Duynhoven's discloser that products used to make Agent Orange were shipped from New Zealand to a U.S. military base in the Philippines during the 1960s.  The Veteran asserts that the U.S. military base in question was the one at Subic Bay, Philippines and that he served some of his active duty there.  

The Board concludes that the news articles are new and material evidence with respect to the issues of entitlement to service connection for diabetes mellitus, coronary artery disease, and hypertension.  The evidence is new as it has not previously been included in the record.  This evidence is material as it relates to an unestablished fact necessary to substantiate the claims, namely evidence of possible in-service exposure to Agent Orange.  For the purposes of determining whether new and material evidence is present the Board has assumed the credibility of the news articles reporting the presences of Agent Orange chemicals at the military base at Subic Bay.  Justus at 513.  Furthermore, when viewed in light of the Veteran's assertion that he served on active duty at Subic Bay the VA's duty to assist is triggered by this evidence.  Therefore, new and material evidence has been submitted with respect to the claims presently before the Board.   


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for coronary artery disease, to include as due to herbicide exposure or as secondary to diabetes mellitus, is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is reopened.


REMAND

The Board would like to stress that in making determinations of entitlement to service connection it does not have to assume the credibility of evidence as it does in determinations of whether new and material evidence has been submitted.  See generally Justus.  For these reasons, further development is required in regards to the Veteran's claims for service connection.

The Veteran contends that service connection should be established for diabetes mellitus, type II, and coronary artery disease based on exposure to herbicides in service.  The Veteran does not allege that he served in the Republic of Vietnam, but that he was nonetheless exposed to herbicides while stationed at Subic Bay, the Republic of the Philippines, while docked at Clarks Air Force Base, the Republic of the Philippines, and while serving in Guam.

The Veteran's service personnel records are not presently associated with the claims file so whether the Veteran was at these places during active duty and, if so, on what dates cannot be confirmed.  The duty to assist includes obtaining additional service personnel records when necessary for an adequate determination.  38 U.S.C.A. § 5103A.  As such, it is necessary to associate the Veteran's personnel records with the claims file.  

The VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 2.C.10.o, sets forth procedures for the verification of herbicides in areas outside Vietnam.  The manual provides at least two locations where VA is to obtain information for non-Vietnam herbicide exposure: the VA Compensation and Pension Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  Thus, the Compensation and Pension Service and the JSRRC should be contacted regarding the transportation, storage and use of herbicides at Subic Bay, Clarks Air Force Base, and Guam.

Finally, the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is inextricably intertwined with whether diabetes mellitus is service connected or not.  Therefore, the Veteran's claim of entitlement to service connection for diabetes mellitus should be adjudicated prior to adjudication of his hypertension claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records to verify whether he was stationed in or served on a ship that docket at Subic Bay, the Republic of the Philippines, Clarks Air Force Base, the Republic of the Philippines, or Guam.  If the records cannot be obtained, this fact should be noted in the claims file.

2. If personnel records show the Veteran either served at or on a ship that docket at Subic Bay, Clarks Air Force Base, or Guam, the RO/AMC should contact the Compensation and Pension Service with a request for a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used, tested, or transported at Subic Bay, Clarks Air Force Base, or Guam, as alleged by the Veteran. 

3. If the exposure is not verified by the request to Compensation and Pension Service, verification should be sought from the JSRRC.  The RO should forward a list of the Veteran's service dates and duty locations as well as his contentions regarding the nature of his exposure to herbicides in service to JSRRC, and request verification of his exposure to herbicides.  The results of this development should be documented.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


